DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
2-4, 8-9, 11-13, 17-18 and 20
Pending:
1, 5-7, 10, 14-16, 19 and 21-23
Withdrawn:
none
Examined:
1, 5-7, 10, 14-16, 19 and 21-23
Independent:
1, 10 and 19
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
This application was filed 11/30/2017, and there is no claim to earlier priority. 

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the specification body and title are withdrawn.
The previous objections to the claims are withdrawn.
The previous 112/b rejections are withdrawn, except as noted below, however new rejections are applied.
The previous 112/a rejections are withdrawn
Pending resolution of the remaining 112 rejections, the 101 rejections regarding judicial exceptions are withdrawn.  Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2B regarding an additional element which integrates the JE.  The recited "testing" of the particularly selected candidate pharmaceuticals demonstrates integration of the JE.  While the recited testing assays may be conventional, testing of the particularly selected candidates would not have been conventional.
Pending resolution of the remaining 112 rejections, the 103 rejections are withdrawn in view of the recited combination of pharmaceutical and disease expression data, analyses and pharmaceutical testing.  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-7, 10, 14-16, 19 and 21-23 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 10 and 19
text mining...
extracting direct
relationships of the pharmaceutical and the first and second diseases from the
references
Normally, "relationships" would be recited as "between" or, possibly, "among," two or more elements, or some equivalent expression of the elements being related.  Here, the recited "of" is ambiguous in this respect.  In other words, that the "relationships" are "of" the "pharmaceutical" and "diseases" does not clearly recite what the relationships are between or among, and it is not clear if the claim also reads on "relationships" of the recited elements to other, not recited, elements.  The requirements for clarity in this situation are discussed in MPEP 2173.05(a) and in particular §III therein ("TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION").  Prepositions such as "between" and "among" would overcome this rejection.
1, 10 and 19
text mining...
extracting direct
relationships of the pharmaceutical and the first and 
references, extracting indirect relationships of the pharmaceutical and the first and
second diseases from the references, and inferring semantic similarity from the
references regarding the pharmaceutical expression signature and the disease
expression signatures


While the specification does provide examples (e.g. [30, 37, 40-41] and 

This rejection is maintained.

This rejection might be overcome by more clearly reciting the intended distinction between "direct" and "indirect," including, for example, with respect to what claim elements, e.g. pharmaceutical, disease and one or more biomolecules.  
1, 10 and 19
text mining...
to further evaluate and rank...
The context of the recited "further" is not clear, since there is no preceding "evaluate and rank" or any clearly related equivalent.
1, 10 and 19
text mining...
to further evaluate and rank...
It is not clear how to interpret "evaluate" and "rank," particularly not as distinct steps.  It is not clear how one differs from the other.  Relatedly, the specification does not appear to disclose "evaluate and rank."  Depending on resolution of this 112/b rejection, and 112/a rejection may apply.  This rejection might be overcome by amending to "...[[evaluate and ]]rank..." 
1, 10 and 19
text mining...
inferring semantic similarity from the references
The meaning of the recited "inferring semantic similarity from the
references is not clear.  The terms appear to be exemplified but not defined in the specification ([30, 42]).  In one example, the recited "similarity" appears to be between "references" ([42], "infer semantic similarity between references"), but in the claim the "similarity" is inferred "from the references" and would therefore appear to be "similarity" between other claim elements or other un-recited elements, such as un-recited terms in the references associated with the recited "biomolecules."  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)  This rejection might be overcome by more clearly reciting the intended meaning of "semantic similarity" and its relationship to critical elements, including reciting all such critical elements.
16, 23
the differential expression of the biomolecules regulated by the pharmaceutical
Claim 16 recites "differential expression," but claim 1 recited "differential expressions."  This is in contrast to claims 1 and 7.
This rejection is maintained.
The same rejection applies to new claim 23.
10, 19
...the program instructions...
cause the computing device to perform...
A claim to a 101 machine or manufacture, e.g. here a "computer program product," cannot recite a process step such as "instructions... cause..."  The claim is of mixed statutory class (conflating machine and process) and therefore indefinite.  Relatedly, the grammatical construction is flawed, i.e. the relationship of "instructions... cause..." to the preceding "comprising:... media and... instructions..."  This rejection is maintained.  This rejection can be overcome by amending to recite, for example, "...the program instructions configured to cause, when executed by a computing device, [[cause ]]the...," so as to focus the recitation on the claimed structure.  Or an equivalent amendment directed to structure would be acceptable.  MPEP 2173.05(p).II pertains.

Similarly, in claim 19, "to cause..." may be recited "configured to cause..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
Regarding communication via electronic mail (email), the filing of a USPTO form SB/0439 
As warranted during examination and after the above authorization, the examiner's email address may be obtained via telephone.  A copy of all communication will be made of record in the application file.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631